COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

 Cause number:                     01-15-01108-CR
 Style:                            Alan Nelson Crotts
                                   v. The State of Texas
 Date motion filed*:               February 21, 2017
 Type of motion:                   Motion to Transfer Venue
 Party filing motion:              Appellant
 Document to be filed:

Is appeal accelerated?        No

 If motion to extend time:
          Original due date:
          Number of previous extensions granted:                            Current Due date:
          Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
              To the extent that appellant’s February 21, 2017 motion requests transfer of his appeal to the Fourteenth
              Court of Appeals, it is denied.


Judge’s signature: /s/ Terry Jennings
                                                    Acting for the Court

Panel consists of      ____________________________________________

Date: March 21, 2017




November 7, 2008 Revision